Title: To Thomas Jefferson from Thomas Ritchie, 23 June 1823
From: Ritchie, Thomas
To: Jefferson, Thomas


Dr Sir
June 23d 1823.
I had asertained previously to  the receipt of your last letter (in consequence of Enquiries Set on foot by your first,) that there was a material error in the Acct. presentd to you. Instead of $60 being due, there had been 60 paid—leaving only $15 even up to May next. How this error has crept into the Agent’s book, I am at a loss to know—certain it is, there is none such on the office book. It is, I suspect therefore, some mistake of his own.—I really did not know that he had the Acct. at all.—Col. Gooch has since received the above $15 from Col. Peyton so that in fact the Enquirer is now in your  debt till next May.I have delivered to Col. Peyton for you the Sessions Acts of the last Legislature.—All the previous copies have been paid for.I am sorry it is not in my power to furnish you with copies of the Nos you write for—they not being republished in a pamphlet form, and the newspapers which contained them having run out.—I will do myself the pleasure, however, to forward you by next Mail ½ a doz. Copies of Mr Madison’s illustrious Report, re-published in conjunction with Judge Roane’s Hampden, in the Case of the US Bk Vs McCulloch. You will be so good as to retain as many Copies as you wish, and forward the rest to such of your friends as may  make the best Use of them. The Report stands in head of no Eulogism. It is one of the finest Memorials of the clearness and profoundness of the American mind. The misfortune is, that it is scarcely known beyond the Confines of Virginia.With the sincerest Respect, I am, Sir, Truly Yrs.Thomas Ritchie